DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

Claim Status
3.  The amendment, filed 11/03/21, has been entered. 

4.  Claims 1-2 and 5-15 are pending. Claims 3-4 are cancelled. Claims 1 and 11 are amended. Claims 7-10, 12, 13, and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/21. Claims 1, 2, 5-6, 11, and 14 are under examination.

5.  The current claim set includes improper status identifier(s).  For example, claim 10 is listed as “Previously Presented”, but has been withdrawn based on the election of Group I; see 37 CRF 1.121(c) and MPEP 714).  Appropriate correction is required in the next response to avoid a Notice of Non-compliance.  

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 08/04/21:
The objection to claim 11, found on page 2 at paragraph 5, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1 and 6 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, found on page 2 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1-3 under 35 U.S.C. 102(a)(2), found on page 5 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto.

New: Objection to Specification
7.  The title of the invention is objected to because of the word “novel” which should not be included in a title; see MPEP 606 and 37 C.F.R. 1.72.

New: Objection to Drawings
8.  The drawings are objected to for minor informalities. For example, Figure 4 has a misspelling in the x-axis title (e.g. see “Incubaction” where “Incubation” is proper).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

New: Claim Objections
9. Claim 2 is objected to because of the following informalities:  inconsistent formatting. Claim 1 uses “SEQ ID NO: 3” to identify one of the options for the fragment, but then claim 2 uses a different format, e.g., “SEQ ID No.3” to identify, presumably, the same fragment. All sequences should be identified using consistent notation in order to prevent any ambiguity of scope.  Appropriate correction is required.


New: Claim Rejections - 35 USC § 112
10. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention; See MPEP § 2173.05(d). The term introduces ambiguity of scope because it is unclear if the claim was intended to be limited to the specific “preferred” embodiment, or if the claim encompasses the broader grouping identified.  A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired and raises a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims; See MPEP § 2173.05(c).  
Thus, clarification is required to ascertain the metes and bounds of the claim.


Maintained Rejection (rewritten): Claim Rejections - 35 USC § 112
12. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13. Claims 1, 2, 5-6, 11, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	Instant claims are drawn to compositions comprising polypeptide(s) comprising an amino acid sequence according to SEQ ID NO: 1 or a fragment or derivative thereof, wherein the polypeptide is fused at the N- or C-terminus to a peptide stretch having membrane or LPS disrupting activity, and wherein the derivative is an amino acid sequence having a substitution of 1, 2, 3, 4 or 5 amino acids in the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 5 or SEQ ID NO: 6, and wherein the fragment comprises an amino acid sequence according to SEQ ID NO: 3, SEQ ID NO: 5 or SEQ ID NO: 6; wherein the polypeptide has endolysin activity. 
By convention, a peptide that comprises “…a sequence of SEQ ID NO: X…” (i.e. equivalent to “an amino acid sequence” is interpreted as comprising the full-length of sequence of SEQ ID NO: X or any portion thereof and thus is anticipated by any dipeptide or larger oligopeptide within the sequence; whereas a peptide comprising the sequence of SEQ ID NO: X” is restricted to sequences comprising full length of SEQ ID NO: X, with or without, additional amino acids at either or both ends (see Memo regarding Nucleic Acid and Peptide Claim Interpretations; dated 12/29/2005). 
Therefore, it is the Office’s position that (1) the instant claim(s) constitute(s) a "broad generic claim” based on the lack of guidance regarding the use of “...an amino acid sequence...” which encompasses “fragments” (e.g. as little as dipeptides thereof) and/or the lack of guidance regarding “variants” (e.g. which 5 amino acids may be substituted within a claimed sequence and/or fragment thereof) having endolysin activity; and/or the lack of guidance regarding fusions comprising “...a peptide stretch having membrane or LPS disrupting activity”; and (2) the claimed genus has substantial variation because of the numerous combinations and permutations permitted.  
However, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the polypeptide (e.g. which amino acids must be maintained and which may be substituted in a variant or eliminated in a fragment) and the claimed function to be maintained (e.g. endolysin activity); and similarly does not disclose a correlation between the necessary structure of a fusion comprising a “peptide stretch” and the claimed function to be maintained (e.g. membrane or LPS disrupting activity).  It is noted that while the description of the ability of a claimed polypeptide or peptide stretch may generically describe that molecule's function, it does not describe the molecule itself. Consequently, the specification fails to describe the common structural characteristics that identify the members of this genus and because the genus of sequences is highly variable (i.e. each sequence has a 
Therefore, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic because, without an art-recognized structure-function correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. Accordingly, disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement; See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case for fusions comprising a “peptide stretch”), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining such biomolecules. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Furthermore, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
In the instant case, the specification provides complete structural information for SEQ ID NO: 1 (164 amino acids long), SEQ ID NO: 3 (163 amino acids long), SEQ ID NO: 5 (163 amino acids long), and SEQ ID NO: 6 (162 amino acids long), but none of these appear to be fused to a “peptide stretch”. The specification defines “peptide stretch” to encompass “...any kind of peptide linked to a protein...” except for the proviso that the peptide stretch per se “... does not refer to ... tags known in the art, thioredoxin inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and/or variation within the genus (i.e. there appear to be zero species sufficiently described for either limitation). 
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous sequence fragments (e.g. based on “an amino acid sequence” vs. “the amino acid sequence language); sequence variants (e.g. based on permitted substitutions); and/or fusions with peptide stretches; having both the claimed structural attributes and the claimed functional properties have not yet been identified. MPEP 2163 which states an Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Accordingly, it is the Office’s position that one of skill in the art would not accept the disclosure of fully described SEQ ID NO: 1, 3, 5, and/or 6, but none of which appear to be fused to any peptide stretches, and none of which constitute a derivative, as either a sufficient number and/or variety of “representative species” for all of the fragments, variants, variant fragments, and/or fusions encompassed by the broad and variable generic claims.  
Therefore, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).   Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of or the specification supports the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

New Rejection: Claim Rejections - 35 USC § 112
14.  Claims 1, 2, 5-6, 11, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polypeptides comprising the amino acid sequences of SEQ ID NO: 1, 3, 5, and/or 6, and fused to a tag; the specification does not reasonably provide enablement for the same sequences fused to a poorly defined peptide stretch having membrane or LPS disrupting activity and/or does not reasonably provide enablement for sequences having up to 5 unlimited substitutions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This is a scope of enablement rejection.  Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is composition(s) comprising polypeptide(s) comprising an amino acid sequence according to SEQ ID NO: 1 or a fragment or derivative thereof, wherein the polypeptide is fused at the N- or C-terminus to a peptide stretch having membrane or LPS disrupting activity, and wherein the derivative is an amino acid sequence having a substitution of 1, 2, 3, 4 or 5 
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous partial structures of the claimed sequences, including both fragments and sequence variants fused to poorly described “peptide stretches” claimed only by their functional properties.  However, without guidance on which of the structural components are required (i.e. what amino acids must be conserved) to maintain their claimed functions (i.e. either endolysin activity overall; or membrane/LPS disruptions for the peptide stretch) and without a disclosed correlation between function and structure, undue experimentation would be require to determine which of the structures work. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  Accordingly, undue intra alia the sheer number of permutations and combinations permitted.
Amount of direction provided by Inventor and Existence of Working Examples: The specification provides complete structural information for SEQ ID NO: 1 (164 amino acids long), SEQ ID NO: 3 (163 amino acids long), SEQ ID NO: 5 (163 amino acids long), and SEQ ID NO: 6 (162 amino acids long), but none of these appear to be fused to a “peptide stretch”. The specification defines “peptide stretch” to encompass “...any kind of peptide linked to a protein...” except for the proviso that the peptide stretch per se “... does not refer to ... tags known in the art, thioredoxin or maltose binding proteins...” and does “refer[s] to short polypeptide sequences of from about 2 to 10 about 100 amino acids...” However, the specification does not appear to actually disclose any fusions of the claimed sequences with any “peptide stretches”, with or without, these functional properties.  It is noted that SEQ ID NO: 7 (which is not claimed, but was used in all examples disclosed) appears to be SEQ ID NO: 1 modified to include a histidine tag; but based on Applicant’s definition (see above) this sequence does not constitute a fusion of a claimed sequence with a peptide stretch having membrane or LPS disruptive functional properties. Thus, the number of sufficiently disclosed working examples appears to be zero.  Similarly, there appear to be zero sufficiently disclosed working examples of derivative sequences having as many as 5 unlimited amino acid substitutions anywhere throughout the sequence with any of the other 19 naturally occurring amino acids while maintaining the claimed functional property of endolysin activity. Accordingly, the scope of the claims is extremely broad 
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, one of skill in the art could not predictably extrapolate the teachings in the specification, limited to SEQ ID NO: 1, 3, 5, and 6, to the other fusions, fragments and variants, and peptide stretches, with the same functional properties, as broadly as is claimed.  Even the skilled artisan simply cannot envision the structures required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such structures or to test for such properties, after the fact. Consequently, one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which fusions, fragments, variants, and/or peptide stretches, would retain the necessary functional properties and thereby carry out the full scope of the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). It is noted that providing methods for determining the claimed functional properties, after the fact, would not reduce the amount of experimentation required to determine which of them would retain their claimed functions because the functional properties still must be determined empirically.  Therefore the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the full scope of the invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 102
15. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.  Claims 1-2, 5-6, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavigne et al. 2014 (US 8,906,365).
	Lavigne teach pharmaceutical compositions comprising pharmaceutical carriers and fusion proteins comprising an endolysin sequence fused to another peptide segment (i.e. a peptide stretch) at the N- or C- terminus wherein the endolysin comprises an amino acid sequence matching at least an oligopeptide sequence within instant SEQ ID NO: 1, thereby meeting the limitation of “...an amino acid sequence according to SEQ ID NO: 1” in instant claim 1 and “...an amino acid sequence according to SEQ ID NO: 3”  in instant claim 2; see alignment below; also column 9, lines 49-55; Lavigne claims 1, 2, and 4; meeting limitations found in instant claims 1, 2, 6, and 14).  

    PNG
    media_image1.png
    563
    744
    media_image1.png
    Greyscale

Lavigne teach the composition may also be formulated as a cosmetic composition (e.g. see column 1, lines 25-30; meeting limitations found in instant claim 11).  Lavigne teach the fusion protein may also include a His-tag (e.g. column 9, lines 30-36; meeting limitations found in instant claim 5). Lavigne teach the fusion proteins may be used against Gram-negative bacteria, including Citrobacter (e.g. column 5, lines 50-52). 
	Therefore, Lavigne anticipates the invention as claimed.




Potentially Allowable Subject Matter
18. It is noted that full length SEQ ID NO: 1, 3, 5, and 6 appear to be free of the art; therefore, claims drawn to "…the sequence of SEQ ID NO: 1, 3, 5 and/or 6”, which are not otherwise ineligible under U.S.C. 101 (i.e. see withdrawn rejection), would be drawn to allowable subject matter.

Conclusion
19. No claims are allowed.

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

21.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
December 13, 2021